229 F.2d 741
56-1 USTC  P 11,597
ESTATE of Gust Marion PETERSON, Deceased, Mary E. Peterson,Executrix, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE.
No. 15377.
United States Court of Appeals Eighth Circuit.
Oct. 11, 1955.

Daniel Stubbs, Alliance, Neb., for petitioner.
H. Brian Holland, Asst. Atty. Gen., for respondent.
PER CURIAM.


1
Decision of Tax Court, 23 T.C. 1020, reversed and case remanded to said Court with directions to enter a decision that there has been an overpayment of estate tax in the amount of $467.72, which amount was paid within three years prior to the mailing of the notice of deficiency.  26 U.S.C.A.  (I.R.C.1939) § 912.